Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 8, 2018

                                     No. 04-18-00548-CV

     Thomas Michael TOWNSEND, Sr., TMT Management, LLC, and Townsend Mineral
                                 Company, LP,
                                   Appellants

                                               v.

                     Philip Wayne HINDES and Melinda Hindes Eustace,
                                       Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-09-00179-CVL
                           Honorable Dick Alcala, Judge Presiding


                                        ORDER
       The notice of appeal was filed in the trial court on August 6, 2018. The court reporter’s
record was thus due on September 5, 2018. On October 30, 2018, the court reporter filed a
Notification of Late Record stating that she will be unable to file the reporter’s record until
December 1, 2018.

        The notification of late record is NOTED. We ORDER the reporter’s record to be filed
no later than December 1, 2018.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court